Order entered November 28, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01019-CV

                IN THE INTEREST OF S.O., MINOR CHILD

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-30101-2020

                                    ORDER

      Before the Court is Father’s November 23, 2022 motion for a nine-day

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than December 2, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE